The Swiss Helvetia Fund, Inc. Invest in Switzerland Stefan Frischknecht, CFA Fund Manager October 27, 2015 THE SWISS HELVETIA FUND, INC. Agenda nCase for Swiss equities nDescription of “The Swiss Helvetia Fund, Inc.” (SWZ US) nThe Adviser: Schroders nInvestment Philosophy and Process nPerformance nPortfolio positioning and changes nOutlook nConclusion nAppendix 1 Source: Schroders THE SWISS HELVETIA FUND, INC. Why invest in The Swiss Helvetia Fund, Inc. Isn’t this a single country equity fund which invests only in a small nation? Switzerland approx. 1/300 of global GDP
